Exhibit 10(b)-6

SIXTH AMENDMENT

OF

THE ETHAN ALLEN RETIREMENT SAVINGS PLAN

(As Amended and Restated

Effective as of January 1, 2005)

WHEREAS, Ethan Allen Inc. (the “Company”) maintains The Ethan Allen Retirement
Savings Plan (the “Plan”); and

WHEREAS, it is now desirable to make certain clarifying changes to the Plan;

NOW, THEREFORE, the Plan, is hereby amended in the following particulars, all
effective as of November 1, 2004 unless otherwise specified:

1.

By substituting the following for subsection 4.4 of the Plan:

“4.4 Variation, Discontinuance and Resumption of Before-Tax or After-Tax
Contributions. Subject to such rules as the Committee may establish and the
limitations of subsections 4.1 and 4.2, a Participant may elect to have change
the rate of his Before-Tax or After-Tax Contributions, suspend either or both
such contributions or resume either or both such contributions. Notwithstanding
the foregoing provisions of this subsection 4.4, no change to, suspension or
resumption of contributions shall be applied retroactively and all changes to
elections (including suspensions of contributions) shall be effective as soon as
administratively feasible after the date elected by the Participant.”

 

2.

By substituting the following for subsection 10.3(e) of the Plan:

“(e)

Payments of principal and interest shall be made by approximately equal payments
no less frequently than quarterly on a basis that would permit such loan to be
amortized over its term. A prepayment of the entire outstanding principal and
interest may be made without penalty. The Committee may require that such loan
payments be made by payroll deductions. During any period when payroll deduction
is not possible or is not permitted under applicable law, repayment may be made
by a direct debit from a Participant's savings or checking account.
Notwithstanding the foregoing, a Participant’s repayment obligation may be
suspended for any period he is laid off or on an approved leave of absence, up
to a maximum of twelve months.”

 

IN WITNESS WHEREOF, Ethan Allen Inc. has caused this amendment to be signed by
its duly authorized officer this 30th day of November, 2004.

 

ETHAN ALLEN INC.

 

 

By: /s/                                                    

Its: Vice President Human Resources